Name: 2006/175/EC: Commission Decision of 2 March 2006 amending Decision 2006/135/EC as regarding the establishment of areas A and B in France due to an outbreak of highly pathogenic avian influenza in that Member State (notified under document number C(2006) 721) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  natural environment;  health
 Date Published: 2007-05-08; 2006-03-03

 3.3.2006 EN Official Journal of the European Union L 62/27 COMMISSION DECISION of 2 March 2006 amending Decision 2006/135/EC as regarding the establishment of areas A and B in France due to an outbreak of highly pathogenic avian influenza in that Member State (notified under document number C(2006) 721) (Text with EEA relevance) (2006/175/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 66(2) thereof, Whereas: (1) France has notified the Commission and the other Member States of an outbreak of highly pathogenic avian influenza A virus of subtype H5N1 in poultry in certain areas of its territory and has taken the appropriate measures provided for in Commission Decision 2006/135/EC of 22 February 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in the Community (5). (2) After notification of those measures, the Commission has examined them in collaboration with France, and is satisfied that areas A and B established by France are at sufficient distance to the outbreak in poultry and epidemiologically related cases in wild birds. It is therefore necessary to amend Parts A and B of Annex I to that Decision accordingly and to fix the duration of that regionalisation. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/135/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 18/2006 (OJ L 4, 7.1.2006, p. 3). (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 52, 23.2.2006, p. 41. ANNEX ANNEX I PART A Area A as referred to in Article 2(1): ISO Country Code Member State Area A Date until applicable Postcode Name FR France The municipalities of: 31.3.2006 Protection zone 01005 AMBERIEUX-EN-DOMBES 01045 BIRIEUX 01052 BOULIGNEUX 01053 BOURG-EN-BRESSE 01069 CERTINES 01072 CEYZERIAT 01074 CHALAMONT 01083 CHANEINS 01084 CHANOZ-CHATENAY 01085 LA CHAPELLE-DU-CHATELARD 01090 CHATENAY 01092 CHATILLON-LA-PALUD 01093 CHATILLON-SUR-CHALARONNE 01096 CHAVEYRIAT 01105 CIVRIEUX 01113 CONDEISSIAT 01129 CRANS 01145 DOMPIERRE-SUR-VEYLE 01151 DRUILLAT 01156 FARAMANS 01195 JASSERON 01198 JOYEUX 01207 LAPEYROUSE 01211 LENT 01235 MARLIEUX 01244 MEXIMIEUX 01248 MIONNAY 01249 MIRIBEL 01254 MONTAGNAT 01260 LE MONTELLIER 01261 MONTHIEUX 01262 MONTLUEL 01264 MONTRACOL 01272 NEUVILLE-LES-DAMES 01289 PERONNAS 01297 PIZAY 01299 LE PLANTAY 01314 PRIAY 01318 RANCE 01319 RELEVANT 01322 REYRIEUX 01325 RIGNIEUX-LE-FRANC 01328 ROMANS 01333 SAINT-ANDRE-DE-CORCY 01335 SAINT-ANDRE-LE-BOUCHOUX 01336 SAINT-ANDRE-SUR-VIEUX-JONC 01342 SAINTE-CROIX 01349 SAINT-ELOI 01356 SAINT-GEORGES-SUR-RENON 01359 SAINT-GERMAIN-SUR-RENON 01362 SAINT-JEAN-DE-THURIGNEUX 01369 SAINT-JUST 01371 SAINT-MARCEL 01381 SAINT-NIZIER-LE-DESERT 01382 SAINTE-OLIVE 01383 SAINT-PAUL-DE-VARAX 01385 SAINT-REMY 01389 SAINT-TRIVIER-SUR-MOIGNANS 01393 SANDRANS 01398 SAVIGNEUX 01405 SERVAS 01412 SULIGNAT 01424 TRAMOYES 01425 LA TRANCLIERE 01430 VARAMBON 01434 VERSAILLEUX 01443 VILLARS-LES-DOMBES 01446 VILLENEUVE 01449 VILLETTE-SUR-AIN 01450 VILLIEU-LOYES-MOLLON Surveillance zone 01001 L'ABERGEMENT-CLEMENCIAT 01004 AMBERIEU-EN-BUGEY 01007 AMBRONAY 01008 AMBUTRIX 01021 ARS-SUR-FORMANS 01024 ATTIGNAT 01027 BALAN 01028 BANEINS 01030 BEAUREGARD 01032 BELIGNEUX 01038 BENY 01041 BETTANT 01042 BEY 01043 BEYNOST 01046 BIZIAT 01047 BLYES 01049 LA BOISSE 01054 BOURG-SAINT-CHRISTOPHE 01062 BRESSOLLES 01065 BUELLAS 01075 CHALEINS 01088 CHARNOZ-SUR-AIN 01089 CHATEAU-GAILLARD 01095 CHAVANNES-SUR-SURAN 01099 CHAZEY-SUR-AIN 01115 CONFRANCON 01136 CRUZILLES-LES-MEPILLAT 01140 CURTAFOND 01142 DAGNEUX 01146 DOMPIERRE-SUR-CHALARONNE 01149 DOUVRES 01150 DROM 01157 FAREINS 01165 FRANCHELEINS 01166 FRANS 01167 GARNERANS 01169 GENOUILLEUX 01177 GRAND-CORENT 01183 GUEREINS 01184 HAUTECOURT-ROMANECHE 01188 ILLIAT 01194 JASSANS-RIOTTIER 01197 JOURNANS 01199 JUJURIEUX 01202 LAGNIEU 01203 LAIZ 01213 LEYMENT 01225 LURCY 01238 MASSIEUX 01241 MEILLONNAS 01243 MESSIMY-SUR-SAONE 01245 BOHAS-MEYRIAT-RIGNAT 01246 MEZERIAT 01250 MISERIEUX 01252 MOGNENEINS 01258 MONTCEAUX 01259 MONTCET 01263 MONTMERLE-SUR-SAONE 01273 NEUVILLE-SUR-AIN 01275 NEYRON 01276 NIEVROZ 01285 PARCIEUX 01290 PEROUGES 01291 PERREX 01295 PEYZIEUX-SUR-SAONE 01301 POLLIAT 01303 PONCIN 01304 PONT-D'AIN 01317 RAMASSE 01321 REVONNAS 01334 SAINT-ANDRE-D'HUIRIAT 01339 SAINT-BERNARD 01343 SAINT-CYR-SUR-MENTHON 01344 SAINT-DENIS-LES-BOURG 01345 SAINT-DENIS-EN-BUGEY 01346 SAINT-DIDIER-D'AUSSIAT 01347 SAINT-DIDIER-DE-FORMANS 01348 SAINT-DIDIER-SUR-CHALARONNE 01350 SAINT-ETIENNE-DU-BOIS 01351 SAINT-ETIENNE-SUR-CHALARONNE 01353 SAINTE-EUPHEMIE 01355 SAINT-GENIS-SUR-MENTHON 01361 SAINT-JEAN-DE-NIOST 01363 SAINT-JEAN-LE-VIEUX 01365 SAINT-JEAN-SUR-VEYLE 01366 SAINTE-JULIE 01368 SAINT-JULIEN-SUR-VEYLE 01374 SAINT-MARTIN-DU-MONT 01376 SAINT-MAURICE-DE-BEYNOST 01378 SAINT-MAURICE-DE-GOURDANS 01379 SAINT-MAURICE-DE-REMENS 01390 SAINT-VULBAS 01408 SIMANDRE-SUR-SURAN 01418 THIL 01420 THOISSEY 01422 TOSSIAT 01423 TOUSSIEUX 01426 TREFFORT-CUISIAT 01427 TREVOUX 01428 VALEINS 01429 VANDEINS 01431 VAUX-EN-BUGEY 01447 VILLEREVERSURE 01451 VIRIAT 01457 VONNAS 38557 VILLETTE-D'ANTHON 69003 ALBIGNY-SUR-SAONE 69005 AMBERIEUX 69009 ANSE 69013 ARNAS 69019 BELLEVILLE 69033 CAILLOUX-SUR-FONTAINES 69034 CALUIRE-ET-CUIRE 69049 CHASSELAY 69052 CHAZAY-D'AZERGUES 69055 LES CHERES 69063 COLLONGES-AU-MONT-D'OR 69068 COUZON-AU-MONT-D'OR 69071 CURIS-AU-MONT-D'OR 69077 DRACE 69085 FLEURIEU-SUR-SAONE 69087 FONTAINES-SAINT-MARTIN 69088 FONTAINES-SUR-SAONE 69115 LIMAS 69117 LISSIEU 69122 LUCENAY 69125 MARCILLY-D'AZERGUES 69140 MORANCE 69143 NEUVILLE-SUR-SAONE 69153 POLEYMIEUX-AU-MONT-D'OR 69156 POMMIERS 69163 QUINCIEUX 69168 ROCHETAILLEE-SUR-SAONE 69191 SAINT-CYR-AU-MONT-D'OR 69206 SAINT-GEORGES-DE-RENEINS 69207 SAINT-GERMAIN-AU-MONT-D'OR 69211 SAINT-JEAN-D'ARDIERES 69233 SAINT-ROMAIN-AU-MONT-D'OR 69242 TAPONAS 69256 VAULX-EN-VELIN 69264 VILLEFRANCHE-SUR-SAONE 69266 VILLEURBANNE 69271 CHASSIEU 69275 DECINES-CHARPIEU 69277 GENAS 69278 GENAY 69279 JONAGE 69280 JONS 69282 MEYZIEU 69284 MONTANAY 69285 PUSIGNAN 69286 RILLIEUX-LA-PAPE 69292 SATHONAY-CAMP 69293 SATHONAY-VILLAGE PART B Area B as referred to in Article 2(2): ISO Country Code Member State Area B Date until applicable Postcode Name FR France The municipalities of: 31.3.2006 01002 L'ABERGEMENT-DE-VAREY 01025 BAGE-LA-VILLE 01026 BAGE-LE-CHATEL 01040 BEREZIAT 01050 BOISSEY 01051 BOLOZON 01056 BOYEUX-SAINT-JEROME 01068 CERDON 01077 CHALLES 01102 CHEVROUX 01106 CIZE 01107 CLEYZIEU 01123 CORMORANCHE-SUR-SAONE 01125 CORVEISSIAT 01127 COURMANGOUX 01130 CRAS-SUR-REYSSOUZE 01134 CROTTET 01144 DOMMARTIN 01154 ETREZ 01159 FEILLENS 01172 GERMAGNAT 01179 GRIEGES 01196 JAYAT 01214 LEYSSARD 01224 LOYETTES 01229 MALAFRETAZ 01231 MANZIAT 01232 MARBOZ 01236 MARSONNAS 01242 MERIGNAT 01266 MONTREVEL-EN-BRESSE 01277 NIVOLLET-MONTGRIFFON 01284 OZAN 01306 PONT-DE-VEYLE 01309 POUILLAT 01312 PRESSIAT 01320 REPLONGES 01331 SAINT-ALBAN 01332 SAINT-ANDRE-DE-BAGE 01375 SAINT-MARTIN-LE-CHATEL 01384 SAINT-RAMBERT-EN-BUGEY 01386 SAINT-SORLIN-EN-BUGEY 01387 SAINT-SULPICE 01404 SERRIERES-SUR-AIN 01411 SOUCLIN 01421 TORCIEU 01445 VILLEMOTIER 38011 ANTHON 38026 LA BALME-LES-GROTTES 38085 CHARVIEU-CHAVAGNEUX 38097 CHAVANOZ 38190 HIERES-SUR-AMBY 38197 JANNEYRIAS 38535 VERNAS 38539 VERTRIEU 69004 ALIX 69020 BELMONT-D'AZERGUES 69023 BLACE 69029 BRON 69036 CERCIE 69040 CHAMPAGNE-AU-MONT-D'OR 69045 CHARENTAY 69047 CHARNAY 69059 CIVRIEUX-D'AZERGUES 69065 CORCELLES-EN-BEAUJOLAIS 69072 DARDILLY 69074 DENICE 69076 DOMMARTIN 69092 GLEIZE 69106 LACHASSAGNE 69108 LANCIE 69114 LIERGUES 69116 LIMONEST 69121 LOZANNE 69126 MARCY 69159 POUILLY-LE-MONIAL 69194 SAINT-DIDIER-AU-MONT-D'OR 69197 SAINT-ETIENNE-DES-OULLIERES 69212 SAINT-JEAN-DES-VIGNES 69215 SAINT-JULIEN 69218 SAINT-LAGER 69246 THEIZE 69267 VILLIE-MORGON 69287 SAINT-BONNET-DE-MURE 69290 SAINT-PRIEST 69299 COLOMBIER-SAUGNIEU 69381 LYON 1ER ARRONDISSEMENT 69383 LYON 3E ARRONDISSEMENT 69384 LYON 4E ARRONDISSEMENT 69386 LYON 6E ARRONDISSEMENT 69389 LYON 9E ARRONDISSEMENT 71090 LA CHAPELLE-DE-GUINCHAY 71150 CRECHES-SUR-SAONE 71372 ROMANECHE-THORINS 71481 SAINT-SYMPHORIEN-D'ANCELLES